


109 HR 5579 IH: No Special Tax Subsidies for Gas

U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5579
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2006
			Mr. Markey (for
			 himself, Ms. Eshoo,
			 Mr. Grijalva,
			 Ms. Lee, Mr. Stark, Mr.
			 Oberstar, Mrs. Capps,
			 Mr. McGovern,
			 Ms. McCollum of Minnesota,
			 Mr. Delahunt,
			 Mr. Sanders,
			 Mr. Inslee,
			 Mr. Olver,
			 Mr. Moran of Virginia,
			 Mr. Farr, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  heavier vehicles and sport utility vehicles in the limitation on the
		  depreciation of certain luxury automobiles and to impose the gas guzzler tax on
		  such vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 No Special Tax Subsidies for Gas
			 Guzzlers Act of 2006.
		2.Inclusion of heavier
			 vehicles and sport utility vehicles in limitation on depreciation of certain
			 luxury automobiles
			(a)In
			 generalSection 280F(d)(5)(A) of the Internal Revenue Code of
			 1986 (defining passenger automobile) is amended by striking clause (ii) and all
			 that follows and inserting the following new clause:
				
					(ii)(I)except as provided in
				subclause (II) or (III), which is rated at 8,500 pounds unloaded gross vehicle
				weight or less,
						(II)in the case of a truck or van, which is
				rated at 8,500 pounds gross vehicle weight or less, or
						(III)in the case of a sport utility vehicle,
				which is rated at 14,000 pounds gross vehicle weight or
				less.
						.
			(b)DefinitionSection
			 280F(d)(5) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Sport utility
				vehicleThe term sport
				utility vehicle means a medium duty passenger vehicle (as defined in
				regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.)). Such term does not include any vehicle which—
						(i)does not have the
				primary load carrying device or container attached,
						(ii)has a seating
				capacity of more than 12 individuals,
						(iii)is designed for
				more than 9 individuals in seating rearward of the driver’s seat,
						(iv)is equipped with
				an open cargo area, or a covered box not readily accessible from the passenger
				compartment, of at least 72.0 inches in interior length, or
						(v)has an integral
				enclosure, fully enclosing the driver compartment and load carrying device,
				does not have seating rearward of the driver’s seat, and has no body section
				protruding more than 30 inches ahead of the leading edge of the
				windshield.
						.
			(c)Conforming
			 amendmentSubparagraph (B) of section 179(b)(6) of such Code is
			 amended to read as follows:
				
					(B)Sport utility
				vehicleFor purposes of
				subparagraph (A), the term sport utility vehicle means a sport
				utility vehicle (as defined by section 280F(d)(5)(C)) which is not subject to
				section
				280F.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Imposition of gas
			 guzzler tax with respect to sport utility vehicles
			(a)In
			 generalClause (ii) of
			 section 4064(b)(1)(A) of the Internal Revenue Code of 1986 (defining
			 automobile) is amended to read as follows:
				
					(ii)(I)except as provided in
				subclause (II), which is rated at 8,500 pounds unloaded gross vehicle weight or
				less, or
						(II)in the case of a sport utility vehicle
				(within the meaning of section 280F(d)(5)), which is rated at 14,000 pounds
				gross vehicle weight or
				less.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to sales after the date of the enactment of this
			 Act.
			
